DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a smart wheel with a main body, pin, wheel seat, electricity generation assembly, GPS module, Electricity storage unit, GPS chip, gears, rotors, the electricity storage unit is a capacitor transmitting electricity to the GPS chip, the generation assembly does not continue to generate electricity for a while, and the GPS stops sending the GPS signal, and the GPS chip sends a GPS signal as the wheel body rotates to overcome the prior art.  The prior art references do not disclose the specific relationship between a smart wheel, a body, pin, seat, electricity generation assembly, GPS module, electricity storage unit, GPS chip, gears, rotors, the GPS chip explicitly stopping and sending a GPS signal as the wheel body rotates as claimed; it would not be obvious to one in the art to have this assembly of structure.  Even though the components of a GPS modules and systems, chips, signals, gears, rotors, electrical storage units, wheel seats, pins, and wheel bodies are known to be used in the wheel casters art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W. SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on Monday- Friday (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571) 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JASON W SAN/Primary Examiner, Art Unit 3677